       Case 1:20-mj-00885-AWA Document 16 Filed 11/05/20 Page 1 of 23



                   U.S. District Court [LIVE]
               Western District of Texas (Austin)
 CRIMINAL DOCKET FOR CASE #: 1:20−mj−00885−AWA All Defendants

Case title: USA v. Mehaffey                                Date Filed: 10/21/2020
Other court case number: 2:20−cr−626−PHX−DWL District of
                          Arizona, Phoenix Division

Assigned to: Judge Andrew W.
Austin

Defendant (1)
Brannen S Mehaffey                  represented by Horatio R. Aldredge
                                                   Federal Public Defenders' Office
                                                   Lavaca Plaza
                                                   504 Lavaca St., Ste 960
                                                   Austin, TX 78701
                                                   (512)916−5025
                                                   Fax: 512/916−5035
                                                   Email: Horatio_Aldredge@fd.org
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED
                                                   Designation: Public Defender or Community
                                                   Defender Appointment

                                                  Duty Pub. Defender−Austin
                                                  Office of the Federal Public Defender
                                                  Austin Division
                                                  500 Lavaca St., Suite 960
                                                  Austin, TX 78701
                                                  (512) 916−5025
                                                  Fax: (512) 916−5035
                                                  Email: norma_g_medrano@fd.org
                                                  TERMINATED: 10/23/2020
                                                  ATTORNEY TO BE NOTICED
                                                  Designation: Public Defender or Community
                                                  Defender Appointment

Pending Counts                                    Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                 Disposition
None

                                                                                               1
       Case 1:20-mj-00885-AWA Document 16 Filed 11/05/20 Page 2 of 23




Highest Offense Level
(Terminated)
None

Complaints                                              Disposition
18:1956 (a)(3)(B) & (C) MONEY
LAUNDERING (COUNTS 1−7);
31:5324.F STRUCTURING
TRANSACTIONS TO EVADE
REPORTING REQUIREMENTS
(COUNT 8)



Plaintiff
USA                                              represented by Kathryn McGlenn Cherry
                                                                United States Attorney's Office
                                                                903 San Jacinto Blvd
                                                                Austin, TX 78701
                                                                (512) 560−7845
                                                                Fax: (512) 916−5854
                                                                Email: kathryn.cherry@usdoj.gov
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED

                                                                 Michael C. Galdo
                                                                 US Attorney's Office − Austin
                                                                 903 San Jacinto Blvd.
                                                                 Suite 334
                                                                 Austin, TX 78701
                                                                 512−916−5858
                                                                 Email: michael.galdo@usdoj.gov
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED

 Date Filed    #   Page Docket Text
 10/21/2020    1           Arrest (Rule 5 − District of Arizona) of Brannen S Mehaffey (jf) (Entered:
                           10/21/2020)
 10/21/2020    2        4 MOTION to Detain Defendant without Bond by USA as to Brannen S
                          Mehaffey. (kkc) (Entered: 10/21/2020)
 10/22/2020    3        6 NOTICE OF ATTORNEY APPEARANCE Kathryn McGlenn Cherry
                          appearing for USA. . Attorney Kathryn McGlenn Cherry added to party
                          USA(pty:pla) (Cherry, Kathryn) (Entered: 10/22/2020)
 10/23/2020    4        8 Minute Entry for proceedings held before Judge Andrew W. Austin: Initial
                          Appearance by Video District of Arizona as to Brannen S Mehaffey held on
                          10/23/2020 (Minute entry documents are not available electronically.) (Court
                          Reporter Zoom/OBS.) (klw) (Entered: 10/23/2020)

                                                                                                         2
     Case 1:20-mj-00885-AWA Document 16 Filed 11/05/20 Page 3 of 23



10/23/2020    5   10 Order Regarding Financial Status as to Brannen S Mehaffey. Signed by Judge
                     Andrew W. Austin. (klw) (Entered: 10/23/2020)
10/23/2020    6   11 ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Brannen S
                     Mehaffey. Signed by Judge Andrew W. Austin. (klw) (Entered: 10/23/2020)
10/23/2020    7   12 ORDER OF TEMPORARY DETENTION as to Brannen S Mehaffey.
                     Detention & Identity Hearing set for 10/28/2020 11:00 AM before Judge
                     Andrew W. Austin. Signed by Judge Andrew W. Austin. (klw) (Entered:
                     10/23/2020)
10/23/2020    8   14 NOTICE OF ATTORNEY APPEARANCE: Horatio R. Aldredge appearing for
                     Brannen S Mehaffey . Attorney Horatio R. Aldredge added to party Brannen S
                     Mehaffey(pty:dft) (Aldredge, Horatio) (Entered: 10/23/2020)
10/28/2020    9   15 Minute Entry for proceedings held before Judge Andrew W. Austin:Detention
                     Hearing as to Brannen S Mehaffey held on 10/28/2020 (Minute entry documents
                     are not available electronically.) (Court Reporter ZOOM Recording.) (afd)
                     (Entered: 10/28/2020)
10/28/2020            ORAL WAIVER of Identity Hearing Given by Brannen S Mehaffey (afd)
                      (Entered: 10/28/2020)
10/28/2020   10   16 ORDER the Court confirms the United States obligation to produce all
                     exculpatory evidence to the defendant pursuant to Brady v.Maryland, 373 U.S.
                     83 (1963), and its progeny, and orders it to do so. as to Brannen S Mehaffey.
                     Signed by Judge Andrew W. Austin. (afd) (Entered: 10/28/2020)
10/28/2020   11   17 ORDER Setting Conditions of Release as to Brannen S Mehaffey (1)
                     10/23/2020. Motions terminated: 2 MOTION to Detain Defendant without Bond
                     filed by USA.. Signed by Judge Andrew W. Austin. (afd) (Main Document 11
                     replaced on 10/29/2020) (kkc). (Entered: 10/28/2020)
10/28/2020   12   20 ORDER REQUIRING A DEFENDANT TO APPEAR IN THE
                     DISTRICTWHERE CHARGES ARE PENDING AND TRANSFERRING
                     BAIL as to Brannen S Mehaffey. Signed by Judge Andrew W. Austin. (afd)
                     (Entered: 10/28/2020)
10/28/2020   13   21 ORDER Setting Status Conference by Video as to Brannen S Mehaffey Status
                     Conference set for 11/5/2020 11:15 AM before Judge Andrew W. Austin.
                     Signed by Judge Andrew W. Austin. (afd) (Entered: 10/28/2020)
11/05/2020   14   22 Minute Entry for proceedings held before Judge Andrew W. Austin: Status
                     Conference as to Brannen S Mehaffey held on 11/5/2020 (Minute entry
                     documents are not available electronically.) (Court Reporter Zoom.) (kkc)
                     (Entered: 11/05/2020)
11/05/2020   15   23 ORDER Modifying as to Brannen S Mehaffey re 11 Order Setting Conditions of
                     Release. Signed by Judge Andrew W. Austin. (jf) (Entered: 11/05/2020)




                                                                                                     3
            Case
             Case1:20-mj-00885-AWA
                  1:20-mj-00885-AWA Document
                                     Document16
                                              2 Filed 10/21/20
                                                      11/05/20 Page 1
                                                                    4 of 2
                                                                         23




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

UNITED STATES OF AMERICA                           )
                                                   )
v.                                                 )     CRIMINAL NO.: A-20-mj-885
                                                   )
BRENNAN MEHAFFEY, (1)                              )


                                   MOTION FOR DETENTION

         COMES NOW the United States by and through its Assistant United States Attorney and
files this motion for pretrial detention under Title 18, United States Code, Section 3141, et seq.,
and would show the Court the following:

           1. The pending case involves:

     []          (A)    A crime of violence

     []          (B)    An offense for which the maximum sentence is life
                 imprisonment or death.

     []          (C)     An offense for which a maximum term of imprisonment of
                 ten years or more is prescribed in the Controlled Substances Act, the
                 Controlled Substances Import and Export Act or the Maritime
                 Drug Law Enforcement Act.

     []          (D)    A felony committed after the Defendant had been convicted
                 of two or more prior offenses described in Title 18, United States
                 Code, Section 3142(f)(l)(A)-(C) or comparable state or local
                 offense.

     []          (E)    A felony that involves a minor victim or that involves the
                 possession or use of a firearm or destructive device, or any other
                 dangerous weapon, or involves a failure to register under section
                 2250 of Title 18, United States Code.

     [X]         (F)    A serious risk that the Defendant will flee.

     []          (G)    A serious risk that the person will obstruct or attempt to
                 obstruct justice, or attempt to threaten, injure or intimidate a
                 prospective witness or juror.




                                                                                                      4
         Case
          Case1:20-mj-00885-AWA
               1:20-mj-00885-AWA Document
                                  Document16
                                           2 Filed 10/21/20
                                                   11/05/20 Page 2
                                                                 5 of 2
                                                                      23




  []           (H)     An offense committed by the Defendant while released
               pending trial or sentence, or while on probation or parole requiring
               an initial 10 day detention pursuant to 18 U.S.C. ' 3142(d).

  []           (I)     An offense committed by the above named defendant who is
               not a citizen of the United States or lawfully admitted for permanent
               residence requiring an initial 10 day detention under the provisions
               of 18 U.S.C. ' 3142(d).

        2. No condition or combination of conditions will:

  [X]     (A) Reasonably assure the appearance of the person as required.

  [X]    (B) Reasonably assure the safety of the community or any other person.

        The United States may advocate additional reasons for detention other than those indicated

above as the investigation proceeds and new information becomes available.

        WHEREFORE, PREMISES CONSIDERED, the Government requests that the Defendant

be held without bond.

                                                     Respectfully submitted,

                                                     GREGG N. SOFER
                                                     United States Attorney

                                               By:
                                                     /s/ Michael C. Galdo
                                                     MICHAEL C. GALDO
                                                     Assistant U.S. Attorney




                                                                                                     5
         Case
          Case1:20-mj-00885-AWA
               1:20-mj-00885-AWA Document
                                  Document16
                                           3 Filed 10/22/20
                                                   11/05/20 Page 1
                                                                 6 of 2
                                                                      23



                                  United States District Court
                                   Western District of Texas
                                       Austin Division

 United States of America,
    Plaintiff,

    v.                                                           No. A-20-MJ-885

 Brannen S. Mehaffey,

    Defendant.

                        Government’s Notice of Attorney Appearance
   Comes now the United States Attorney for the Western District of Texas and files this Notice

of Attorney Appearance in the above-styled and numbered cause.

   The United States Attorney, by and through the undersigned Assistant United States Attorney,

hereby notifies the Defendants and this Court that Assistant United States Attorney, Kathryn

McGlenn Cherry, will be serving as co-counsel with Assistant United States Attorney, Michael C.

Galdo in the above case.
                                                 Respectfully submitted,

                                                 Gregg N. Sofer
                                                 United States Attorney

                                          By:    /s/ Kathryn McGlenn Cherry
                                                 Kathryn McGlenn Cherry
                                                 Assistant United States Attorney
                                                 Texas State Bar No. 24114781
                                                 903 San Jacinto, Suite 334
                                                 Austin, Texas 78701
                                                 (512) 916-5858 (phone)
                                                 (512) 916-5854 (fax)
                                                 kcherry@usdoj.gov




                                                                                                  6
        Case
         Case1:20-mj-00885-AWA
              1:20-mj-00885-AWA Document
                                 Document16
                                          3 Filed 10/22/20
                                                  11/05/20 Page 2
                                                                7 of 2
                                                                     23




                                     Certificate of Service

    I certify that on October 22, 2020, I electronically filed this document with the Clerk of
Court using the CM/ECF system, which will transmit notification of such filing to all counsel of
record.


                                                     /s/ Kathryn McGlenn Cherry
                                                     Kathryn McGlenn Cherry
                                                     Assistant United States Attorney




Government’s Notice of Attorney
Appearance                                                                                         2

                                                                                                       7
                 CaseCase
                     1:20-mj-00885-AWA
                          1:20-mj-00885-AWA
                                         Document
                                             Document
                                                  4 (Court
                                                       16 only)
                                                           Filed 11/05/20
                                                                  Filed 10/23/20
                                                                            Page 8Page
                                                                                   of 231 of 2


                                     UNITED STATES DISTRICT COURT
                                                WESTERN DISTRICT OF TEXAS
                                                     AUSTIN DIVISION

United States of America                                                    Other Court No.: 2:20-cr-626-PHX-DWL

v.                                                                          Criminal No.: AU:20-M -00885(1)

(1) Brannen S Mehaffey                                                      Date Appeared: October 23, 2020
     Defendant                                                              Time:          1:56 - 2:17 PM (21 minutes)


                            INITIAL APPEARANCE - RULE 5 BY VIDEO
                                     DISTRICT OF ARIZONA
1. Indictment Filed                                 10/13/2020              Warrant Issued:                       10/13/2020
                                                        Date                                                          Date

     Arrested                                       10/21/2020              Agency:                                  USM
                                                        Date                                                         Agency


2. COURT PERSONNEL:

          U.S. Magistrate Judge:          ANDREW W. AUSTIN
          Courtroom Deputy:               Ka Kin Cheng
          Pretrial Officer:               Daniel palomares
          Interpreter:                    None
          Court Reporter:                 Zoom/OBS

3. APPEARANCES:

          AUSA:
          DEFT:

4. PROCEEDINGS:

     a.      Age              43            Education        some college                                       Gender            M
     b.      Defendant understands proceedings and is mentally competent.                                                         Y
     c.      Defendant is informed of constitutional rights.                                                                      Y
     d.      Defendant understands charges.                                                                                       Y
     e.      If charged on complaint, Defendant informed of right to Preliminary Hearing.                                        N/A
     f.      Defendant informed of right to legal counsel.                                                                        Y
                     1) Defendant waives counsel.
                     2) Defendant states he/she will retain counsel.
                     3) Defendant states he/she has retained:
                                                    Phone No.:
                X 4) Defendant requests appointment of counsel.
                             X       Defendant HAS NOT completed the CJA23 financial affidavit.
                                        X         Court will appoint counsel in the interest of justice based on deft's verbal accounting
                                                  of his current financial status.
                                     Defendant HAS completed the CJA23 financial affidavit and the Court will appoint counsel
                                     because:
                                                 The defendant is indigent at this time.
                                                 Even though the defendant is not indigent, counsel will be appointed in the interests
                                                 of justice.
                                     The Court finds that the defendant is NOT eligible and denies request.



                                                                                                                                            8
        CaseCase
            1:20-mj-00885-AWA
                 1:20-mj-00885-AWA
                                Document
                                    Document
                                         4 (Court
                                              16 only)
                                                  Filed 11/05/20
                                                         Filed 10/23/20
                                                                   Page 9Page
                                                                          of 232 of 2




PROCEEDING MEMO - INITIAL APPEARANCE
In Re: (1) Brannen S Mehaffey
Page 2 of 2 Pages


  g.   PRE-TRIAL RELEASE:
         X 1) The Government makes                 oral  or      X written motion for detention under 18 USC 3142.
                Court sets detention hearing for                         10/28/2020 at 11:00 am
            2) The Court sua sponte moves for detention. The detention hearing is set for
                                                                              at
            3) The Defendant               is released      will be released on the following conditions:
                Bond is set at $

                   (Check the following that apply:)

                               unsecured                                      unsecured with 10% posted to the registery
                               cash or corporate                              additional sureties
                               3rd party custodian                            as set forth in the order setting conditions of release

  h.   Temporary Detention issued          10/23/2020       Identity Hearing set for                10/28/2020 at 11:00 am

  i.   REMOVAL PROCEEDINGS:
       The Defendant is advised of Rule 20 and Rule 5 rights and ....
             1) The Defendant waives Rule 5(c)(3)(D)(ii) and is detained pending removal to the
                                                                              . Detention hearing is to be held in that district.
             2) The Defendant waives Rule 5 and is released on bond. The Defendant is ordered to appear in the
                                                                                    on
                  or        when notified by the prosecuting district.
             3) The Defendant is              detained            released on bond and requests Rule 5(c)(3) hearing. The
                  Court sets hearing for

  j.   Other:   Oral consent to proceed by videoconference.




                                                                                                                                        9
         Case
          Case1:20-mj-00885-AWA
                1:20-mj-00885-AWADocument
                                  Document165 Filed
                                              Filed11/05/20
                                                    10/23/20 Page
                                                             Page10
                                                                  1 of
                                                                    of123




                           UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

United States of America

v.                                                        Case Number: AU:20-M -00885(1)

(1) Brannen S Mehaffey
     Defendant


                                               ORDER
             The above named defendant appeared in Court this day and requested the Court to
appoint counsel. The Court has reviewed the defendant's CJA 23 financial affidavit and has
determined that the indigency of the defendant is in question. However, in the interests of
justice, the Court has decided to appoint an attorney for the defendant and has advised the
defendant that he/she may be required to reimburse the Government for the costs of appointed
counsel upon completion of the case.

            THEREFORE, IT IS ORDERED that upon any finding of guilt in regards to these
current charges, the U.S. Probation Office is instructed to make financial inquiries of the
defendant to determine if he/she can repay the costs of court-appointed counsel. The U.S.
Probation Office shall report its findings to the judicial officer assigned to the case prior to any
sentencing.

                 Signed this 23rd day of October, 2020.




                                                    ______________________________
                                                    ANDREW W. AUSTIN
                                                    UNITED STATES MAGISTRATE JUDGE




                                                                                                       10
        Case
         Case1:20-mj-00885-AWA
               1:20-mj-00885-AWADocument
                                 Document166 Filed
                                             Filed11/05/20
                                                   10/23/20 Page
                                                            Page11
                                                                 1 of
                                                                   of123




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

United States of America                       §
                                               §
v.                                             §       Case Number: AU:20-M -00885(1)
                                               §
(1) Brannen S Mehaffey                         §

         ORDER APPOINTING FEDERAL PUBLIC DEFENDER
            The above-named defendant having satisfied this court after appropriate inquiry that

he/she (1) does not wish to waive representation by counsel, and (2) is financially unable to

obtain counsel, therefore, the Federal Public Defender is hereby APPOINTED to represent the

defendant in the above styled and numbered cause.

            Should this case proceed in the future before a United States District Judge, the

appointment shall remain in effect until terminated, or a substituted attorney is appointed.


            SIGNED this 23rd day of October, 2020.


                                            ______________________________
                                            ANDREW W. AUSTIN
                                            UNITED STATES MAGISTRATE JUDGE




                                                                                                   11
              Case
               Case1:20-mj-00885-AWA
                     1:20-mj-00885-AWADocument
                                       Document167 Filed
                                                   Filed11/05/20
                                                         10/23/20 Page
                                                                  Page12
                                                                       1 of
                                                                         of223


AO 470 (01/09) Order Scheduling a Detention Hearing


                                        UNITED STATES DISTRICT COURT
                                                        WESTERN DISTRICT OF TEXAS
                                                             AUSTIN DIVISION

United States of America
                                                                                      Case Number: AU:20-M -00885(1)
v.

(1) Brannen S Mehaffey
  Defendant




                            ORDER SCHEDULING A DETENTION HEARING

          A X detention hearing and an X identity hearing in this case is/are scheduled as follows:


Place:                          by Zoom                                                      Date: October 28, 2020
Presiding Judge:                Magistrate Judge Andrew W. Austin                            Time: 11:00 AM


      IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the
United States Marshal or any other authorized officer. The custodian must bring the defendant to the
hearing at the time, date, and place set forth above.

      If defendant chooses to waive hearing, a written waiver (see attached) must be signed by
defendant and his/her counsel and filed by 4:00 p.m. the day before scheduled hearing.




                         October 23, 2020                                         ______________________________
                                    Date                                          ANDREW W. AUSTIN
                                                                                  UNITED STATES MAGISTRATE JUDGE




AO 466A (Rev. 12/09) Waiver of Rule 5 & 5.1 Hearings (Compolaint or Indictment)




                                                                                                                       12
          Case
           Case1:20-mj-00885-AWA
                 1:20-mj-00885-AWADocument
                                   Document167 Filed
                                               Filed11/05/20
                                                     10/23/20 Page
                                                              Page13
                                                                   2 of
                                                                     of223



                            UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF TEXAS
                                          AUSTIN DIVISION

United States of America
                                                              Case Number: AU:20-M -00885(1)
v.
                                                              Charging District Case No.: 2:20-cr-626-PHX-DWL
(1) Brannen S Mehaffey
     Defendant
                                          Waiver of Rule 5 & 5.1 Hearings
                                              (Complaint/Indictment)

         I understand that I have been charged in another district, the District of Arizona, Phoenix
         Division.

I have been informed of the charges and of my rights to:

             (1) retain counsel or request the assignment of counsel if I am unable to retain counsel;
             (2) an identity hearing to determine whether I am the person named in the charges;
             (3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of
                 either;
             (4) a preliminary hearing within 14 days of my first appearance if I am in custody and 21 days
                 otherwise —unless I am indicted — to determine whether there is probable cause to believe
                 that an offense has been committed;
             (5) a hearing on any motion by the government for detention;
             (6) request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

         I agree to waive my right(s) to:

         (     ) an identity hearing and production of the warrant.

         (     ) a preliminary hearing.

         (     )   a detention hearing.

         (     ) an identity hearing, production of the warrant, and any preliminary or detention hearing to
                 which I may be entitled in this district. I request that those hearings be held in the
                 prosecuting district, at a time set by that court.

            I consent to the issuance of an order requiring my appearance in the prosecuting district
where the charges are pending against me.


                                                          (1) Brannen S Mehaffey, Defendant


Date
                                                          Counsel for Defendant




                                                                                                                    13
       Case
        Case1:20-mj-00885-AWA
              1:20-mj-00885-AWADocument
                                Document168 Filed
                                            Filed11/05/20
                                                  10/23/20 Page
                                                           Page14
                                                                1 of
                                                                  of123




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

                                              §
 UNITED STATES OF AMERICA                     §
                                              §
 V.                                           §          CAUSE NO. AU:20-M-885(1)
                                              §
 BRANNEN S MEHAFFEY                           §

                         NOTICE OF ATTORNEY APPEARANCE

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES, Horatio R. Aldredge, Assistant Federal Public Defender and enters
appearance as counsel for the defendant in the above-styled and numbered cause.

                                           Respectfully submitted.

                                           MAUREEN SCOTT FRANCO
                                           Federal Public Defender


                                           /S/ HORATIO R. ALDREDGE
                                           Supervisory Assistant Federal Public Defender
                                           Western District of Texas
                                           Lavaca Plaza
                                           504 Lavaca St., Ste. 960
                                           Austin, Texas 78701
                                           (512) 916-5025 / (512) 916-5035 (FAX)
                                           Bar Number: Texas 00795216

                                  CERTIFICATE OF SERVICE
       I hereby certify that on the 23rd day of October, 2020, I filed the foregoing Notice of
Attorney Appearance using the CM/ECF system which will give electronic notification to the
following:
Michael C. Galdo
Kathryn McGlenn Cherry
Assistant U.S. Attorney
903 San Jacinto Blvd., Ste. 334
Austin, TX 78701


                                           /s/ HORATIO R. ALDREDGE




                                                                                                 14
         CaseCase
              1:20-mj-00885-AWA
                  1:20-mj-00885-AWA
                                 Document
                                    Document
                                          9 (Court
                                              16 only)
                                                   Filed 11/05/20
                                                          Filed 10/28/20
                                                                   Page 15
                                                                         Page
                                                                           of 231 of 1


                                  UNITED STATES MAGISTRATE JUDGE
                     IDENTITY/DETENTION HEARING BY VIDEO
CASE NO.      AU:20-M -00885(1)                      LOCATION: AUSTIN, TEXAS
DEFENDANT: (1) Brannen S Mehaffey                    ATTORNEY: Horatio R. Aldredge

MAGISTRATE JUDGE: ANDREW W. AUSTIN                   AUSA:              Michael C. Galdo, Gary Restaino
CRD:                    Ka Kin Cheng                 INTERPRETER:       None
COURT REPORTER:         Zoom                         PRETRIAL OFFICER: Daniel Palomares
CSO:                    None                         TIME:              11:01 - 11:31 AM (30 minutes)
HEARING DATE:           October 28, 2020

                                            PROCEEDINGS
 X     ORAL WAIVER OF IDENTITY HEARING GIVEN
       PRELIMINARY HEARING/ARRAIGNMENT HELD
       DEFENDANT SWORN
       COURT READ CHARGES TO DEFENDANT; DEFENDANT PLEADS NOT GUILTY
       COURT FINDS PROBABLE CAUSE EXIST TO PRESENT CASE TO GRAND JURY FOR INDICTMENT
 X     DETENTION HEARING HELD
       WITNESS SWORN AND TESTIFIED
       EXHIBITS OFFERED AND ADMITTED
 X     GOVERNMENT STATES THERE ARE CONDITIONS THAT CAN BE SET
 X     MOTION TO DETAIN WITHDRAWN
 X     COURT FINDS THERE ARE CONDITIONS TO BE SET
 X     CONDITIONS REVIEWED WITH DEFT WHO ACKNOWLEDGED UNDERSTANDING
 X     HEARING CONCLUDED
 X     WRITTEN ORDER TO FOLLOW
 X     STATUS CONFERENCE SET FOR 11/5/2020 AT 11:15 AM


OTHER: Oral consent to proceed by videoconference.




                                                                                                          15
          Case
           Case1:20-mj-00885-AWA
                1:20-mj-00885-AWA Document
                                   Document16
                                            10 Filed
                                                Filed11/05/20
                                                      10/28/20 Page
                                                                Page16
                                                                     1 of 1
                                                                          23

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail



                                    UNITED STATES DISTRICT COURT                                                        FILED
                                     WESTERN DISTRICT OF TEXAS                                                    October 28, 2020
                                                                                                                CLERK, U.S. DISTRICT COURT
                                          AUSTIN DIVISION                                                       WESTERN DISTRICT OF TEXAS

                                                                                                                            kkc
                                                                                                           BY: ________________________________
United States of America                           §                                                                               DEPUTY
                                                   §
vs.                                                §      Case No: AU:20-M -00885(1)
                                                   §
(1) Brannen S Mehaffey                             §      Charging District: District of Arizona, Phoenix Division
                                                   §      Charging District's Case No.: 2:20-cr-626-PHX-DWL


  ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
    WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL


After a hearing in this court, the defendant is released from custody and ordered to appear in the
district court where the charges are pending to answer those charges. If the time to appear in that
court has not yet been set, the defendant must appear when notified to do so. Otherwise, the
time and place to appear in that court are:

Place:        U.S. Magistrate Judge Deborah M. Fine                                      Courtroom No. 304
              U.S. Courthouse                                                            Date and Time: 11/25/2020 at
              401 West Washington Street, Phoenix, AZ 85003                              11:00 am.

       The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk
of the court where the charges are pending.



Date: October 28, 2020                                             ______________________________
                                                                   ANDREW W. AUSTIN
                                                                   UNITED STATES MAGISTRATE JUDGE




                                                                                                                                             16
Case
 Case1:20-mj-00885-AWA
      1:20-mj-00885-AWA Document
                         Document16
                                  11 Filed
                                      Filed11/05/20
                                            10/28/20 Page
                                                      Page17
                                                           1 of 3
                                                                23




                                                                     17
Case
 Case1:20-mj-00885-AWA
      1:20-mj-00885-AWA Document
                         Document16
                                  11 Filed
                                      Filed11/05/20
                                            10/28/20 Page
                                                      Page18
                                                           2 of 3
                                                                23




                                                                     18
Case
 Case1:20-mj-00885-AWA
      1:20-mj-00885-AWA Document
                         Document16
                                  11 Filed
                                      Filed11/05/20
                                            10/28/20 Page
                                                      Page19
                                                           3 of 3
                                                                23




                                                                     19
          Case
           Case1:20-mj-00885-AWA
                1:20-mj-00885-AWA Document
                                   Document16
                                            12 Filed
                                                Filed11/05/20
                                                      10/28/20 Page
                                                                Page20
                                                                     1 of 1
                                                                          23

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail



                                    UNITED STATES DISTRICT COURT                                                        FILED
                                     WESTERN DISTRICT OF TEXAS                                                    October 28, 2020
                                                                                                                CLERK, U.S. DISTRICT COURT
                                          AUSTIN DIVISION                                                       WESTERN DISTRICT OF TEXAS

                                                                                                                            kkc
                                                                                                           BY: ________________________________
United States of America                           §                                                                               DEPUTY
                                                   §
vs.                                                §      Case No: AU:20-M -00885(1)
                                                   §
(1) Brannen S Mehaffey                             §      Charging District: District of Arizona, Phoenix Division
                                                   §      Charging District's Case No.: 2:20-cr-626-PHX-DWL


  ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
    WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL


After a hearing in this court, the defendant is released from custody and ordered to appear in the
district court where the charges are pending to answer those charges. If the time to appear in that
court has not yet been set, the defendant must appear when notified to do so. Otherwise, the
time and place to appear in that court are:

Place:        U.S. Magistrate Judge Deborah M. Fine                                      Courtroom No. 304
              U.S. Courthouse                                                            Date and Time: 11/25/2020 at
              401 West Washington Street, Phoenix, AZ 85003                              11:00 am.

       The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk
of the court where the charges are pending.



Date: October 28, 2020                                             ______________________________
                                                                   ANDREW W. AUSTIN
                                                                   UNITED STATES MAGISTRATE JUDGE




                                                                                                                                             20
       Case
        Case1:20-mj-00885-AWA
             1:20-mj-00885-AWA Document
                                Document16
                                         13 Filed
                                             Filed11/05/20
                                                   10/28/20 Page
                                                             Page21
                                                                  1 of 1
                                                                       23




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION

United States of America                        §
                                                §
vs.                                             §     NO: AU:20-M -00885(1)
                                                §
(1) Brannen S Mehaffey                          §

                 ORDER SETTING STATUS CONFERENCE BY VIDEO


IT IS HEREBY ORDERED that the above entitled and numbered case is set for STATUS
CONFERENCE by video on Thursday, November 5, 2020 at 11:15 AM before the Honorable
Andrew W. Austin. Connection instructions will be e-mailed to counsel of record in advance of
the hearing.

IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order to the
defendant, counsel for defendant, the United States Attorney, U.S. Pretrial Services, United
States Probation Office, and any surety or custodian, if applicable. Further, counsel for the
defendant shall notify the defendant of this setting. If the defendant is on bond, he/she shall be
present.


IT IS SO ORDERED this 28th day of October, 2020.


                                                    ______________________________
                                                    ANDREW W. AUSTIN
                                                    UNITED STATES MAGISTRATE JUDGE




                                                                                                     21
          CaseCase
              1:20-mj-00885-AWA
                   1:20-mj-00885-AWA
                                  Document
                                      Document
                                           14 (Court
                                                16 Filed
                                                     only) 11/05/20
                                                             Filed 11/05/20
                                                                      Page 22Page
                                                                              of 231 of 1

                                     UNITED STATES MAGISTRATE JUDGE
                                 STATUS CONFERENCE BY VIDEO
CASE NO.             AU:20-M -00885(1)                        LOCATION:          AUSTIN, TEXAS

DEFENDANT'S NAME                                              ATTORNEY FOR DEFENDANT:
(1) Brannen S Mehaffey                                        Jesus Salinas

MAGISTRATE JUDGE: ANDREW W. AUSTIN                          AUSA:                      Gary Restaino, Caitlin Noel

CRD:                      Ka Kin Cheng                      INTERPRETER:               None

COURT REPORTER:           Zoom                              PRETRIAL OFFICER:          Daniel Palomares

CSO:                      None                              PROBATION OFFICER:         None

DATE:                     November 05, 2020                 TIME:                      11:15 - 11:25 AM (10 minutes)


                                                  PROCEEDINGS
 X      OTHER PROCEEDINGS


Oral consent to proceed by videoconference; Status conference by video held; statements made by the parties; defendant

to check in to in-patient treatment; AUSA to confer with AFPD John Rudes (District of Arizona) regarding defendant's

next court appearance in the U.S. District of Arizona. Hearing concluded; written order to follow.




                                                                                                                         22
        Case
         Case1:20-mj-00885-AWA
              1:20-mj-00885-AWA Document
                                 Document16
                                          15 Filed
                                              Filed11/05/20
                                                    11/05/20 Page
                                                              Page23
                                                                   1 of 1
                                                                        23




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
v.                                               §          1:20-M-885-AWA
                                                 §   (D. Ar. No. CR-20-626-PHX-DWL)
BRANNEN S. MEHAFFEY                              §


                                            ORDER
       Consistent with the discussion at the status conference in this matter today, the Court

hereby modifies the Order Setting Conditions of Release (Dkt. No. 11) entered on October 28,

2020, to include the following additional detail regarding substance abuse treatment:

       The defendant shall participate in and complete an inpatient substance abuse
       treatment program at Any Length Retreat in Pflugervlle, TX and follow the rules
       and regulations of that program. He shall begin that program on November 5,
       2020.

All other conditions of release shall remain the same.

       SIGNED this 5th day of November, 2020.



                                            _____________________________________
                                            ANDREW W. AUSTIN
                                            UNITED STATES MAGISTRATE JUDGE




                                                                                                 23
